Citation Nr: 1430495	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-41 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a back disability as a result of treatment at the VA Medical Center in San Diego, California. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a stroke, paralysis of the left side of the body, and blurred vision (previously claimed as neurological problems) as a result of treatment at the VA Medical Center in San Diego, California. 



REPRESENTATION

Veteran represented by:  Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to November 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied disability compensation benefits under 38 U.S.C.A. § 1151 for a back disability as a result of treatment at the VA Medical Center in San Diego, California.  

This case also comes before the Board on appeal of a February 2010 administrative decision of the RO, which denied compensation benefits under 38 U.S.C.A. § 1151 for a stroke, paralysis of the left side of the body, and blurred vision (previously claimed as neurological problems) as a result of treatment at the VA Medical Center in San Diego, California, on the basis that new and material evidence had not been received to reopen a previously denied claim. 

In regard to the § 1151 claim for a back disability, when asked if she wanted a hearing before the Board, the Veteran checked all three boxes on her VA Form 9, received in December 2010, providing for no hearing, a hearing in Washington, D.C., and a hearing at the RO.  In February 2013, the Board contacted the Veteran and asked her to clarify whether she wanted a hearing before the Board.  She was informed that if she did not respond, the Board would conclude she did not want a hearing.  The Veteran did not respond.  Therefore, the Board finds there is no hearing request pending at this time in regard to the claim for compensation benefits for a back disability.

In July 2013, the Board remanded the claim to the RO for additional development.  

The issue of whether new and material evidence has been received to reopen a claim for entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a stroke, paralysis of the left side of the body, and blurred vision (previously claimed as neurological problems) as a result of treatment at the VA Medical Center in San Diego, California, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ, or RO).


FINDING OF FACT

There is no competent evidence that the Veteran has a back disability that was caused by VA treatment between 1992 and 1995 or was the proximate result of a lack of skill, carelessness, negligence or error in judgment, or unforeseen event in VA treatment between 1992 and 1995; there is no evidence of a current diagnosis of a back disability.  


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C. § 1151 for a back disability as a result of treatment at the VA Medical Center in San Diego, California have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in October 2009.  The notice included the type of evidence needed to substantiate the claim under 38 U.S.C.A. § 1151, namely, evidence of additional disability as a result of VA hospitalization, medical or surgical treatment, examination, or training, and evidence that the disability was the direct result of VA fault or was not a reasonably expected result of complication of the VA care or treatment.  The Veteran was notified that VA would obtain VA records and records of other Federal agencies and that she could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on her behalf.  The notice also informed the Veteran of the effective date of the claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A(a), (b) and (c).  The Veteran was afforded the opportunity to appear at a hearing before a Veterans Law Judge, but when contacted in February 2013 she did not clarify whether or not she desired a hearing.  The RO has obtained the Veteran's Social Security Administration records.  

The RO has also obtained VA records of treatment of the Veteran.  To that end, the Board notes that the RO had requested records from the San Diego VA Medical Center (VAMC) from January 1992 through December 1995.  VA records dated through January 2005 were obtained and no others were available, as the Veteran was notified in a February 2014 supplemental statement of the case (SSOC).  The Veteran has not identified any additionally available evidence for consideration in her appeal.  In that regard, the Board notes that in response to a February 2014 (SSOC), the Veteran indicated in correspondence received in April 2014 that the "Reasons and Bases" of the RO's determination - presumably, that there was no evidence of further treatment at San Diego VA Medical Center after January 1995 and that there was no evidence she had been diagnosed with a chronic back disability - was incorrect and that she had "seen a doctor."  However, she did not provide any specific treatment information, such as the name of the doctor (including whether the doctor is from VA) and the date of treatment, and she also noted in conjunction with her response that she had no other information or evidence to submit and desired her case to be transferred to the Board for further appellate consideration.  It is notable that in its July 2013 remand, the Board had informed the Veteran that she may want to provide VA with more detail as to what treatment she received that caused her back disability, to include the date of treatment and the facts surrounding the disability, as well as submitting evidence of a current back disability.  To date, she has not done so; therefore she is found not to have cooperated fully with VA's reasonable efforts to obtain relevant records in support of her claim.  38 C.F.R. § 3.159(c)(1)-(3).  

Further, VA has not conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  However, further development is not required because there is no record of a back injury, a diagnosed back disability, or persistent or recurrent symptoms of a back disability, either during or after the period in which the Veteran alleges that she was injured at the La Jolla/San Diego VAMC, between the years 1992 and 1995.  (See her statements on VA Form 119, Report of General Information, dated September 2009).  Therefore, a medical examination or medical opinion is not required under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

II. Legal Criteria

Compensation under 38 U.S.C.A. § 1151 is awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was caused by VA medical treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151. 

To determine whether the veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the veteran's condition after such care, treatment, or examination has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

A claim based on additional disability due to medical treatment must meet the causation requirements.  38 C.F.R. § 3.361(c).  To establish causation, the evidence must show that VA's medical treatment resulted in additional disability.  Merely showing that a veteran received treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, it must be shown that the treatment caused the veteran's additional disability; and VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. § 3.361(d).

Whether the proximate cause of the additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2). 

III. Facts and Analysis

The Veteran alleges that she incurred a back injury at the La Jolla/San Diego VAMC between 1992 and 1995.  Of record are VA treatment records from the San Diego VAMC dated in June 1994, October 1994, and November 1994.  Also, a January 1995 VA record indicates that the Veteran had cancelled an appointment with the women's clinic, desiring instead an appointment in the neurology clinic for complaints of nerve damage and numbness.  These records do not show that the Veteran sustained a back or spine injury, and they do not reflect complaints, treatment, or diagnosis of a back or spine disability.  For example, the Veteran was seen in June 1994 for a complaint of headaches, which only radiated to her neck and mid-back.  

Additional pertinent medical records in the file include those from the Social Security Administration (SSA).  These records show that the Veteran had various physical ailments and a history of psychiatric illness.  There was no objective evidence of a diagnosed back or spine disability.  For example, in March 1994, she was seen in a private emergency room with complaints of head pain following a dental procedure two days earlier.  She reported that the pain traveled down her neck and back to both legs.  She denied a history of cervical spine or lumbar spine disease associated with the radicular symptoms.  On a physical examination, there was mild tenderness along the posterior base of the neck and mild discomfort with range of motion (the thoracic and lumbar spine had no tenderness).  The diagnoses were headache and suspected borderline personality.  Subsequent evaluations that were completed for SSA purposes, such as those in March 1995 and July 1995, pertained to mental disorders, wherein diagnoses included schizophrenia, paranoid type, and somatoform pain disorder.  On a December 2004 SSA disability evaluation, there were several diagnosed mental disorders; at the time of the evaluation, the Veteran reported physical ailments to include arthritis in her neck and knees, but she did not refer to any injury or back disability from VA treatment.    

Also of record is a contemporaneous letter, dated in November 1995 (but received in November 1994), in which the Veteran wrote to the "Person in charge" at the La Jolla VA Hospital, complaining of various physical ailments, none of which pertained to the back or spine.  Other records show that in February 1995, the Veteran filed a claim for injury against a Navy physician, but the allegations concerned injury as a result of a pelvic examination and did not involve the back or spine.  In May 1995, the Veteran filed a claim for VA disability compensation, apparently in reference to treatment received at the VA, but there was no mention of injury to the back or spine or a back disability.  

With regard to her claim for compensation under 38 U.S.C.A. § 1151, the Board finds that the evidence does not demonstrate that the Veteran has a back disability that was caused by VA treatment received 20 years ago or was the proximate result of a lack of skill, carelessness, negligence or error in judgment, or unforeseen event in VA treatment 20 years ago.  The medical records on file do not demonstrate that the Veteran incurred a back injury in relation to her treatment at VA in the early 1990s, or that she experienced persistent or recurrent symptoms of a back condition during or after the period in which she claims she was injured, between 1992 and 1995.  In fact, there is no medical evidence that the Veteran has a current diagnosis of a back disability.  Without evidence of a present disability, there can be no service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  One of the threshold legal requirements for compensation under 38 U.S.C.A. § 1151 is that the Veteran have additional disability caused by VA medical treatment.  In this case, review of the VA, private, and SSA evidence contemporaneous with and after the period of treatment in which the Veteran's contends she sustained a back injury is negative for any back problem.  There is no evidence of a current diagnosis of a back disability, and thus no additional disability caused by VA treatment has been shown.  

Regarding the Veteran's statements to the effect that she has a current back disability that is attributable to VA treatment, although she is competent to describe such symptoms as back pain, unless a condition is one under case law where lay observation has been found to be competent to establish the presence or diagnosis of a disability, the determination as to the presence or diagnosis of the disability is medical question, that is, not capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

In this case, where the determinative issues involve questions of a medical diagnosis, which are not capable of lay observation, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159.  As the Veteran is a lay person, she is not competent to offer a medical diagnosis or an opinion on medical causation, and consequently her statements to that effect - that is, those statements asserting that VA treatment resulted in a back disability - do not constitute favorable probative medical evidence to support the claim.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In view of the foregoing discussions, the Board finds that the preponderance of the evidence is against the Veteran's claim that she has a back disability that was the result of VA care, treatment, or examination.  38 U.S.C.A. § 5107(b).


ORDER

The appeal seeking compensation benefits under 38 U.S.C.A. § 1151 for a back disability as a result of treatment at the VA Medical Center in San Diego, California is denied.   


REMAND

In regard to the remaining issue of whether new and material evidence has been received to reopen a claim for entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a stroke, paralysis of the left side of the body, and blurred vision (previously claimed as neurological problems) as a result of treatment at the VA Medical Center in San Diego, California, the Veteran, through her representative, indicated on the substantive appeal form (VA Form 9), received in March 2014, that she desired a Board hearing at a local VA office (Travel Board hearing).  Thus, the case must be returned to the RO so that a Travel Board hearing may be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at her local VA office.  Thereafter, process the appeal in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


